            Case 3:20-cv-01010-RNC Document 1 Filed 07/17/20 Page 1 of 4



                                       UNITED STATES DISTRICT COURT
                                         DISTRICT OF CONNECTICUT


                                                   *
    ORLANDO CENTENO,                               *
                                                   *    Civil Action No.
                          Plaintiff,               *
                                                   *
      v.                                           *
                                                   *
    SERAMONTE ESTATES, LLC AND                     *
    DETAIL MANAGEMENT LLC                          *    JULY 17, 2020
                                                   *
                      Defendants.                  *
    ___________________________________            *

 NOTICE OF REMOVAL OF ACTION FROM THE SUPERIOR COURT OF CONNECTICUT, JUDICIAL
  DISTRICT OF NEW HAVEN, TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                CONNECTICUT PURSUANT TO 28 U.S.C §§ 1441 and 1446

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C §§ 1441 and 1446, the defendants,

Seramonte Estates, LLC and Detail Management, LLC (hereinafter referred to as “the

defendants”) by and through their attorney, hereby remove the above-captioned case from the

Superior Court of Connecticut, Judicial District of New Haven and in support of removal, states

as follows:

       1.      This case is currently pending in the Superior Court of Connecticut, judicial

district of New Haven under case number NNH-CV20-6105977-S. The territory assigned to the

United States District Court for the District of Connecticut under 28 U.S.C. § 86 includes the

County of New Haven, where the defendants are located.

       2.      Plaintiff’s counsel confirmed, in writing on July 6, 2020, that the amount in

controversy exceeds Seventy-Five Thousand ($75,000) Dollars, exclusive of interests and costs.
            Case 3:20-cv-01010-RNC Document 1 Filed 07/17/20 Page 2 of 4




       3.      A copy of the Summons and Complaint was served on the defendants by on or

about June 26, 2020. A copy of the Summons and Complaint is attached as Exhibit A pursuant

to 28 U.S.C. § 1446(a).

       4.      The thirty (30) day period within which the defendants may petition this Court

for removal under 28 U.S.C. § 1446(b) has not yet expired and, therefore, the Notice of

Removal is filed within the time allowed by law.

       5.      By this action, the plaintiff who was allegedly injured through a fall on private

property due to ice, asserts various claims of negligence against both defendants.

       6.      Upon information and belief, the plaintiff, Orlando Centeno, resides at 357 North

Broadway, Apartment 1-P, Yonkers, New York 10701.

       7.      Upon information and belief, the defendant, Seramonte Estates, LLC, has its

principal place of business located at 92 Prospect Street, Waterbury, Connecticut 06702.

       8.      Upon information and belief, the defendant, Detail Management LLC, has its

principal place of business located at 267 Rawley Avenue, Waterbury, Connecticut 06706.

       9.      Upon information and belief, the defendants are domestic limited liability

companies incorporated in Connecticut and not New York.

       10.     The Court has original (diversity) jurisdiction over this case pursuant to 28 U.S.C.

§ 1332(a) as the amount in controversy exceeds Seventy-Five Thousand ($75,000) Dollars,

exclusive of interests and costs, and the plaintiff and defendants are citizens or entities of

different states.

       11.     None of the defendants have previously sought to remove this action.
          Case 3:20-cv-01010-RNC Document 1 Filed 07/17/20 Page 3 of 4




       12.     Counsel for the plaintiff has reserved their right to file an objection regarding

removal to Federal Court.

       13.     After this Notice of Removal is filed, written notice of the filing of this Notice of

Removal will immediately be given to all parties. Notice of this Removal will also be filed

simultaneously in the Superior Court of Connecticut, Judicial District of New Haven.

       WHEREFORE, the defendant, requests that this case be removed from the Connecticut

Superior Court, Judicial District of New Haven to this Court.

                                                     Respectfully submitted,
                                                     FOR THE DEFENDANTS


                                                     By:           /s/
                                                           Christopher J. Lisi (CT 28964)
                                                           Solimene & Secondo, LLP
                                                           1501 East Main Street, Suite 204
                                                           Meriden, Connecticut 06450
                                                           (203) 599-0140
                                                           lisi@ss-llp.com
         Case 3:20-cv-01010-RNC Document 1 Filed 07/17/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020, a copy of the foregoing was served by electronic
mail & regular mail to the following:

Counsel for the Plaintiff, Orlando Centeno
Attorney Shelby Murphy
Kennedy, Johnson, Schwab & Roberge, LLC
555 Long Wharf Drive, 13th Floor
New Haven, CT 065111
Email: smurphy@kennedyjohnson.com



                                                            /s/
                                                   Christopher J. Lisi
